DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: limitations appearing in Claims 21, 29, and 36, requiring a range for the elastic modulus of the viscoelastic polymer and a range for the effective stiffness of the striking face must be reflected in the specification, in order to support the claim limitations.  The examiner notes that the disclosure added to the specification will alter the status of the application from a continuation to a continuation in part, with regard to prior application 16/117,777.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 24-30, 32-37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al., U.S. Patent Application No. 2018/0200593, in view of Taylor et al., U.S. Patent Application No. 2020/0353325.  As to Claims 21 and 24, Golden teaches a golf club comprising a sole portion, a topline, a toe portion, a heel portion, a back portion, and a striking face, paragraph 0018.  The striking face may have a thickness between 1.2 and 1.9 mm, paragraph 0019.  Golden teaches that a cavity may be defined by the sole portion, the topline, the toe portion, the heel portion, the back portion, and the striking face, and a viscoelastic polymer may substantially fill the cavity and be in contact with the rear surface of the striking face, paragraph 0018.  Golden teaches that the numerical value of the elastic modulus of the viscoelastic polymer, measured in megapascals may be equal to or less than 258.33 plus the numerical value of the effective stiffness of the striking face, as claimed, multiplied by – 1.16, and that the numerical value of the elastic modulus of the viscoelastic polymer, measured in megapascals, may be equal to or greater than 63.33 plus the numerical value of the effective stiffness of the striking face, as claimed, multiplied by – 0.33, paragraph 0039.  The golf club head may display a coefficient of restitution above 0.80, paragraph 0003.  Golden teaches that the effective stiffness may be selected to promote optimal ball speed, paragraph 0034, indicating In re Aller, 105 USPQ 233. Golden, discloses the claimed invention except for indicating that the elastic modulus of the viscoelastic polymer may be less than or equal to 60 MPa (less than 40 MPa).   Taylor teaches a golf club head having a cavity (slot) filled with a viscoelastic polymer having an elastic modulus less than or equal to 60 MPa (less than 40 MPa), paragraphs 0195, 0198, 0199, 0225.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Golden, as modified, with filler material having an elastic modulus within the claimed range, as taught by Taylor, to provide Golden, as modified, with a known substitute filler material.  As to Claim 22, Golden teaches that the thickness, as in Claim 21, may be an average thickness, paragraph 0003.  As to Claim 25, Golden teaches that the polymer may comprise butyl rubber, paragraph 0003.  As to Claim 26, Golden teaches that the viscoelastic polymer may have a tangent delta peak temperature between – 70 and – 20 degrees C, at 1Hz, paragraph 0002.  As to Claim 27, Golden teaches that the tangent delta peak temperature may satisfy the claimed inequalities with regard to the predicted glass transition temperature according to the Fox Equation and according to the Gordon-Taylor Equation, paragraph 0027.   As to Claim 28, Golden teaches that the golf club head may be configured to produce a sound having a plurality of modes including a mode between 2 and 4 kHz, where the sound power is more than double that of other modes, see As to Claims 30 and 32-37, 39, and 40, Golden is applied as in Claims 22, 25, 26, 27, 28, 22, 28, and 26, respectively.   As to Claim 29, Golden, as modified, together with the cited case law, is applied as in Claim 21, with the same obviousness rationale being found applicable.  Further, Golden teaches that the striking face may have thickness between 1.7and 2.2 mm, paragraph 0019.  As to Claim 36, Golden, as modified, together with the cited case law, is applied as in Claim 21, with the same obviousness rationale being found applicable, wherein Taylor is applied for a disclosure of viscoelastic polymer elastic modulus less than or equal to 80 MPa, paragraphs 0195, 0198, 0199, 0225.  
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that, although the claimed ranges for the elastic modulus of the viscoelastic polymer and the effective stiffness of the striking face are not specifically set forth in the written description portion of the specification, a person of ordinary skill in the art would have been able to derive the ranges from the set of examples presented, the examiner maintains the position that a set of examples may not serve to establish specific limitations for ranges generally displayed in examples.  To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989), MPEP 2163 II A 3 (b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        21 March 2022